DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a fastening elements” in line 12, “another fastening element” in line 14, and “the fastening element can move past each other” in lines 18-19.  It is unclear how many fastening elements are actually being claimed and how – or which – move in what relation.  The claim also recites “the elements” in lines 16-17.  Does Applicant intend for this to refer to (at least some of) the “fastening elements” or is it intended as a separate limitation?
Claims 2, 4-6, 11, and 12 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-6, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tunis III et al. (US Patent Application Publication Number 2013/0033056).
Regarding claim 1, Tunis discloses, in combination with a vehicle seat and a vehicle chassis (see for instance at least Figures 12 and 15-17), a heart- or cloverleaf-shaped damping member (see for instance Figure 8 showing what is viewed as a cloverleaf shape and Figure 14 showing what is viewed as a heart shape) having at least two attachment points, a first shock absorber (at least portions of 50, 150 or 250 for instance), a second shock absorber (at least portions of other member 50, 150 or 250, or, alternatively, 272 for instance) that, together with the first shock absorber, provides shock absorption (this is the general arrangement); a fastening elements (at ends of 50, 150, 250) connected between one of the attachment points and the seat; and another fastening element (at other ends of 50, 150, 250) connected between the other of the attachment points and the chassis, the attachment points being offset transversely to a direction of application of force by the elements to the damping member on movement of the chassis toward the seat, the transverse offset being such that the fastening element can move past each other in the direction while plastically deforming the shock absorbers (see at least Figures 1, 3, 5, 7, 16, and 17 showing transversely offset attachment points – of 50, 150, 250, 272, etc. – capable of movement as claimed as best understood, as well as plastic deformation).  Tunis is thus viewed as at least broadly disclosing the invention as claimed, but may not explicitly describe these the shapes as claimed or clearly present all features in a single embodiment.  However, as changes in shape, as well as duplication and rearrangement of components, require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide shapes and arrangements as claimed based on routine variation to improve function, safety, and comfort for various users.
Regarding claim 2, Tunis further discloses the first shock absorber is incorporated into the damping member (see figures).  
Regarding claims 4 and 5, Tunis further discloses the damping member has a housing (at the very least the vehicle frame components including 272 for instance), wherein the second shock absorber consists of plastically deformable parts of the housing (of 272).  
Regarding claim 6, Tunis further discloses the first shock absorber consists of at least two layers that lie one on the other (see Figures 3, 5-7, 15, etc.).
Regarding claim 11, Tunis further discloses the fastening elements are tubes (at least in that they are shaped and/or fixed in such a manner based on the figures; see Figures 10-14 and 16 for instance showing at least broad tube arrangements).
Regarding claim 12, Tunis discloses a device as explained above including an elastically deformable material (virtually any material would have at least a minimal amount of elastic deformability).  Tunis however, may not explicitly describe this feature.  However, as changes in material require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide materials as claimed based on routine variation to improve function, safety, and comfort for various users.

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that the Tunis arrangement cannot work with impact forces, Tunis does not disclose the shapes as claimed, and/or that Tunis does not provide the offset alignment as claimed.  Regarding the impact forces, it is noted that this language does not appear in the claims as presented.  Moreover, the Tunis arrangement appears largely similar to the invention in providing absorbers intended for use in tension as well as absorbers for compression. Regarding the shapes and offsets, Tunis is viewed as providing these as set forth above.  In particular, at least Figures 8 and 14 show heart and cloverleaf shapes while Figures 1, 3, 5, 7, 16, and 17 show transversely offset attachment points.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP F GABLER/               Primary Examiner, Art Unit 3636